        Case 2:20-cv-01599-ACA Document 15 Filed 03/31/21 Page 1 of 8                    FILED
                                                                                2021 Mar-31 AM 10:02
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION


RANDY DEWAYNE PITTMAN,                    }
                                          }
      Plaintiff,                          }
                                          }
v.                                        }   Case No.: 2:20-cv-01599-ACA
                                          }
AMBER BAILEY PITTMAN,                     }
                                          }
      Defendant.                          }


                          MEMORANDUM OPINION

      This case arises out of allegations that Defendant Amber Bailey Pittman

made against Plaintiff Randy Dewayne Pittman in a petition for suspension of

visitation filed in Georgia state court. Mr. Pittman filed suit against Ms. Pittman,

claiming that the petition contains defamatory, libelous, and slanderous statements.

(Docs. 1, 6).

      Before the court is Ms. Pittman’s motion to dismiss for lack of personal

jurisdiction and venue (doc. 11) and motion to dismiss for failure to state a claim

(doc. 13).

      Despite being given an opportunity to establish that the court has personal

jurisdiction over Ms. Pittman (see doc. 12), Mr. Pittman did not respond to Ms.

Pittman’s motion to dismiss for lack of personal jurisdiction. Having reviewed the
        Case 2:20-cv-01599-ACA Document 15 Filed 03/31/21 Page 2 of 8




record and Ms. Pittman’s arguments, the court finds that Ms. Pittman has not

purposefully availed herself to suit in this court, and therefore, the court does not

have personal jurisdiction over Ms. Pittman.        Accordingly, the court WILL

GRANT the motion to dismiss for lack of personal jurisdiction and WILL

DISMISS this action WITHOUT PREJUDICE.

      Because the court will dismiss the case for lack of personal jurisdiction, the

court need not consider the motion to dismiss for improper venue or the motion to

dismiss for failure to state a claim. Therefore, the court WILL DENY those

motions as MOOT.

I.    BACKGROUND

      In deciding a Rule 12(b)(2) motion to dismiss for lack of personal

jurisdiction, the court must accept as true the factual allegations made in the

complaint unless the defendant contradicts those allegations with evidence. Posner

v. Essex Ins. Co., 178 F.3d 1209, 1215 (11th Cir. 1999).

      Mr. and Ms. Pittman were married in 2010. (Doc. 14-1 at 1). They lived in

Alabama for a time and moved from Alabama to Georgia in 2011. (Id.). Mr. and

Ms. Pittman were divorced in April 2018 when the Fayette County Superior Court

of Georgia entered a final judgment of divorce. (Id.). Mr. Pittman then moved

back to Alabama. (Doc. 1 at ¶ 1; Doc. 6 at ¶ 5). Ms. Pittman still resides in

Georgia. (Doc. 6 at ¶ 6; Doc. 14-1 at 1).


                                            2
        Case 2:20-cv-01599-ACA Document 15 Filed 03/31/21 Page 3 of 8




      In September 2020, Ms. Pittman filed a petition in the Fayette County

Superior Court of Georgia asking the court to suspend Mr. Pittman’s visitation

with their minor child. (Doc. 14-2). Mr. Pittman then filed this lawsuit, alleging

that Ms. Pittman published disparaging comments against him in the September

2020 petition. (Docs. 1, 6). Mr. Pittman asserts state law claims for defamation,

libel, and slander against Ms. Pittman. (Id.).

II.   DISCUSSION

      Ms. Pittman moves to dismiss the complaint under Federal Rule of Civil

Procedure 12(b)(2) for lack of personal jurisdiction. (Doc. 11). She also moves to

dismiss the complaint under Federal Rule of Civil Procedure 12(b)(3) for improper

venue and under Federal Rule of Civil Procedure 12(b)(6) for failure to state a

claim. (Id.; see also doc. 13). Because the court concludes that Mr. Pittman has

not established that the court has personal jurisdiction over Ms. Pittman, the court

will not address any arguments about venue or the merits of the claims.

      Under Federal Rule of Civil Procedure 12(b)(2), the court may dismiss a

complaint for “lack of personal jurisdiction.”       To withstand a Rule 12(b)(2)

motion, the plaintiff “bears the initial burden of alleging in the complaint sufficient

facts to make out a prima facie case of jurisdiction.” United Techs. Corp. v.

Mazer, 556 F.3d 1260, 1274 (11th Cir. 2009). Where the defendant challenges

personal jurisdiction and submits affidavits in support of its position, the burden


                                          3
        Case 2:20-cv-01599-ACA Document 15 Filed 03/31/21 Page 4 of 8




shifts back to the plaintiff to produce evidence supporting jurisdiction. Meier ex

rel. Meier v. Sun Int’l Hotels, Ltd., 288 F.3d 1264, 1269 (11th Cir. 2002).

      “A federal court sitting in diversity may exercise personal jurisdiction [over

a nonresident defendant] to the extent authorized by the law of the state in which it

sits and to the extent allowed under the Constitution.” Id. Here, the two inquiries

overlap because “Alabama’s long-arm statute permits service of process to the

fullest extent constitutionally permissible.” Sloss Indus. Corp. v. Eurison, 488

F.3d 922, 925 (11th Cir. 2007) (citing Ala. R. Civ. P. 4.2(b)).

      The Due Process Clause permits two kinds of personal jurisdiction: general

and specific. Bristol-Myers Squibb Co. v. Superior Court of Cal., San Francisco

Cty., 137 S. Ct. 1773, 1779–80 (2017). General jurisdiction exists where a foreign

defendant’s “affiliations with the State are so ‘continuous and systematic’ as to

render [her] essentially at home in the forum State.” Goodyear Dunlop Tires

Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011) (quoting Int’l Shoe Co. v.

Washington, 326 U.S. 317 (1945)). Mr. Pittman’s complaint alleges no facts

demonstrating that Ms. Pittman has continuous and systematic affiliations with

Alabama sufficient to subject her to general jurisdiction. And the undisputed

evidence is that Ms. Pittman has not had any contact with Alabama since she

moved from the state from 2011. (Doc. 14-1 at 1–2). Accordingly, the court may

not exercise general jurisdiction over Ms. Pittman.


                                          4
        Case 2:20-cv-01599-ACA Document 15 Filed 03/31/21 Page 5 of 8




      The court also may not exercise specific jurisdiction over Ms. Pittman.

Under the concept of specific jurisdiction, a court may hear only claims that

“aris[e] out of or relate[ ] to the defendant’s contacts with the forum.” Daimler AG

v. Bauman, 571 U.S. 117, 127 (2014) (quotation marks omitted). To determine

whether specific jurisdiction exists, the court considers whether: (1) “the plaintiff’s

claims arise out of or relate to at least one of the defendant’s contacts with the

forum;” (2) “the nonresident defendant purposefully availed h[er]self of the

privilege of conducting activities within the forum state, thus invoking the benefit

of the forum state’s laws;” and (3) “the exercise of personal jurisdiction comports

with traditional notions of fair play and substantial justice.”         Louis Vuitton

Malletier, S.A. v. Mosseri, 736 F.3d 1339, 1355 (11th Cir. 2013) (quotation marks

omitted). “The plaintiff bears the burden of establishing the first two prongs,” and

if he does so, then the defendant “‘must make a ‘compelling case’ that the exercise

of jurisdiction would violate traditional notions of fair play and substantial

justice.’” Id. (quoting Diamond Crystal Brands, Inc. v. Food Movers Int’l, Inc.,

593 F.3d 1249, 1267 (11th Cir. 2010)).

      With respect to the first prong, the court examines the “‘affiliation between

the forum and the underlying controversy, principally, [an] activity or an

occurrence that [took] place in the forum State and is therefore subject to the

State’s regulation.’” Bristol-Myers Squibb Co. 137 S. Ct. at 1780 (2017) (quoting


                                          5
        Case 2:20-cv-01599-ACA Document 15 Filed 03/31/21 Page 6 of 8




Goodyear, 564 U.S. at 919). In other words, the court’s “‘inquiry must focus on

the direct causal relationship among the defendant, the forum, and the litigation.’”

Fraser v. Smith, 594 F.3d 842, 850 (11th Cir. 2010) (quotations omitted).

Importantly, a “plaintiff cannot be the only link between the defendant and the

forum.” Walden v. Fiore, 571 U.S. 277, 285 (2014). Instead, “it is the defendant’s

conduct that must form the necessary connection with the forum State that is the

basis for its jurisdiction over h[er].” Id.

      The second prong requires a plaintiff to demonstrate that the defendant

“‘purposefully availed’ itself of the privilege of conducting activities—that is,

purposefully establishing contacts—in the forum state. . . .” Diamond Crystal

Brands, 593 F.3d at 1267.      A plaintiff may establish purposeful availment if the

facts show that the defendant “deliberately engaged in significant activities within

[the forum state] or created continuing obligations with residents of that forum.”

Id. at 1268.

      Here, Ms. Pittman has no contacts—purposeful or otherwise—with the State

of Alabama. She has lived in Georgia since 2011. (Doc. 14-1 at 1). The allegedly

disparaging remarks she made about Mr. Pittman are part of court pleadings she

filed in a Georgia state court. (Id. at 1–2; Doc. 14-2). All of the conduct giving

rise to Mr. Pittman’s claims took place in Georgia. And the claims have no

connection to Alabama other that the fact that Mr. Pittman resides here, which is


                                              6
        Case 2:20-cv-01599-ACA Document 15 Filed 03/31/21 Page 7 of 8




insufficient to establish personal jurisdiction over Ms. Pittman. Accordingly, Mr.

Pittman has not met his burden of establishing that his claims arise out of Ms.

Pittman’s contacts with Alabama or that Ms. Pittman purposefully availed herself

to the benefit of this state’s laws by conducting any activity in Alabama.

       Because Mr. Pittman has not satisfied the first and second prongs of the

three-party inquiry, the court finds that it does not have specific jurisdiction over

Ms. Pittman.

III.   CONCLUSION

       For the reasons explained above, the court WILL GRANT Ms. Pittman’s

motion to dismiss the complaint for lack of personal jurisdiction and WILL

DISMISS this action WITHOUT PREJUDICE.

       Because the court will dismiss the case for lack of personal jurisdiction, the

court WILL DENY as MOOT Ms. Pittman’s motion to dismiss for improper

venue and motion to dismiss for failure to state a claim.

       DONE and ORDERED this March 31, 2021.



                                    _________________________________
                                    ANNEMARIE CARNEY AXON
                                    UNITED STATES DISTRICT JUDGE




                                          7
Case 2:20-cv-01599-ACA Document 15 Filed 03/31/21 Page 8 of 8




                              8
